Title: To Thomas Jefferson from Thomas Munroe, 20 February 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Thursday 20th feby. 1806
                        
                        T Munroe respectfully begs to know whether it is the pleasure of the President to renew the proclamation
                            concerning wooden buildings in the usual form; or whether, as he sometime since intimated he will vary the regulations, or
                            leave them as originally established, which interdicts the erection of wooden houses of all sizes.
                        The Surveyer has designated the Streets which are obstructed by the fence lately noticed by the President,
                            and the Tenant of Mr. Davidson has readily and very civilly promised to remove his fence as directed immediately—. Does the
                            President deem it expedient to direct any kind of public notice to be given that the same steps will be adopted in all
                            similar cases? or that it would be well to notify an intention of requiring at some stated future period the removal of
                            all enclosures of all Streets & public grounds in the City.
                    